DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Status of Claims
	Claims 1-10, 12-17, and 19 are examined in this office action of which claim 17 was amended in the reply dated 6/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 includes the limitation “the method does not include coating a surface of the metal powder” in the final line of the claim. On page 17, lines 14-18 of the specification, applicant notes that “since the fluoride insulating film is coated on the surface of the metal powder according to the present disclosure, it is possible to control the particle size of the metal powder…”  making clear that the present process includes the formation of a coating on the surface of the metal powder. As the disclosed process creates a coating on the powder, it is not clear that applicant has possession of performing this process which does not include coating a surface of the metal powder.

Claims 1-2, 4-10. 12-13, and 16-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Nd2Fe14B alloy powder, does not reasonably provide enablement for all metal powders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 1 and 17 encompasses all metal powders. The specification discloses sufficient information for one of ordinary skill in the art to create a Nd2Fe14B alloy powder.  However, the specification does not provide direction on how to make all metal powders.  At the time of filing, the state of the art was such that making a neodymium iron boron magnetic powder are known, but using this materials to make other powders such as titanium or aluminum is not.  Thus, the disclosed method using neodymium oxide, boron, iron, and reducing agent to form a Nd2Fe14B alloy powder does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s). Claims 2, 4-10, 12-13, 16, and 19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1-7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where the reducing agent is one of calcium, calcium hydride, or calcium carbide, does not reasonably provide enablement for all reducing agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 The broadest reasonable interpretation of claims 1 and 17 encompasses preparing a metal powder using all reducing agents. The specification discloses sufficient information for one of ordinary skill in the art to create a Nd2Fe14B alloy powder using calcium, calcium hydride, or calcium carbide.  However, the specification does not provide direction on how to carry out making all metal powders using all types of reducing agents including ones of other phases such as hydrogen gas.  At the time of filing, the state of the art was such that creating a Nd2Fe14B alloy powder using solid reducing agents is known.  Thus, the disclosed calcium, calcium hydride, and calcium carbide does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as a person of ordinary skill would with other types of reducing agents such as hydrogen gas and determine the methodology for carrying out the process using different phases as well as determining the appropriate amounts to form all metal powders.  Claims 2-7, 9-10, 12-16, and 19 are also rejected as they depend from claim 1 and do not solve the above issue. 

Claims  1-10, 12-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where a molar ratio of neodymium oxide, iron, and boron in the mixture is between 1:14:1 and 1.5:14:1 (Applicant’s specification, pg 9, lines 2-9), does not reasonably provide enablement for all ratios of all metal powders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 1 and 17 encompasses all potential ratios of all types of elements to make a metal powder. The specification discloses sufficient information for one of ordinary skill in the art to make a Nd2Fe14B alloy powder using a molar ratio of neodymium oxide, iron, and boron in the mixture is between 1:14:1 and 1.5:14:1.  However, the specification does not provide direction on how to make all types of metal powders using all potential ratios of elements to form the powders.  At the time of filing, the state of the art was such that making a neodymium iron boron magnetic powder are known, but using all potential ratios of elements to make all potential metal powders is not.  Thus, the disclosed molar ratio of neodymium oxide, iron, and boron in the mixture is between 1:14:1 and 1.5:14:1 does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim as they would have to carry out experimentation with every potential combination of elements that can form a metal powder. Claims 2-10, 12-16, and 19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1, 3-10, 12-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heating of the mixture to a temperature of 800 °C to 1100 °C under an inert gas atmosphere for 30 minutes to 6 hours to make a Nd2Fe14B metal powder, does not reasonably provide enablement for making all metal powders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 1 and 17 encompasses the method for preparing all metal powders. The specification discloses sufficient information for one of ordinary skill in the art to prepare a Nd2Fe14B metal powder by heating of the mixture to a temperature of 800 °C to 1100 °C under an inert gas atmosphere for 30 minutes to 6 hours.  However, the specification does not provide direction on how to prepare other metal powders nor what the other operating conditions for those powders would be.  At the time of filing, the state of the art was such that making a neodymium iron boron magnetic powder are known, but using these materials to make other powders such as titanium or aluminum is not and the operating parameters necessary for carrying out this multitude of processes is not known. Thus, the disclosed heating of the mixture to a temperature of 800 °C to 1100 °C under an inert gas atmosphere for 30 minutes to 6 hours to produce a Nd2Fe14B metal powder does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as a multitude of different heating parameters in combination with a multitude of different elements would need to be experimented with to produce all of the metal powders within the scope of the claims. Claims 3-10, 12-16, and 19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “preparing a mixture by mixing a fluoride of a group 1 element, a fluoride of a group 2 element or a transition metal fluoride,” in lines 2-3. This recitation is repeated in lines 2-3 of claim 17. It is not clear whether this recitation requires mixing a fluoride of a group 1 element with a fluoride of a group 2 element or a transition metal fluoride, then combining this mixture of fluorides with neodymium oxide, boron, iron, and a reducing agent; whether it requires mixing a fluoride of a group 1 element, or a fluoride of a group 2 element, or a transition metal fluoride, with neodymium oxide, boron, iron, and a reducing agent; or some other meaning. Claims 2-10, 12-16, and 19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7569112 B2 of Komuro.
As to claim 13, it requires a metal powder prepared by the method of claim 1. Thus applicant is claiming a product in a product-by-process manner. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I).
The structure implied by the process in claim 1 is a metal powder incorporating neodymium, boron, and iron and the powder would have a fluoride layer due to the addition of the fluoride of a group 1 element, fluoride of a group 2 element, or a transition metal fluoride. This fluoride insulating film may be at least one of a fluoride of a group 1 element, a fluoride of a group 2 element, a transition metal fluoride, and NdF3 (Applicant’s specification, pg. 12, lines 15-17).
Komuro discloses a powder having a main phase of Nd2Fe14B and particle size of 1 to 100 μm which has a NdF3-based film formed on the surface of the magnetic powder where the NdF3 thickness was 1 to 100 nm on average (Komuro, col 6, lines 39-44), thus, Komuro meets the powder of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7569112 B2 of Komuro.
As to claims 14 and 15, they require a metal powder prepared by the method of claim 1. Thus applicant is claiming a product in a product-by-process manner. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product, see MPEP § 2113(I).
The structure implied by the process in claim 1, in addition to the structural limitations of claim 14, is that the powder’s fluoride insulating film would be at least one of a fluoride of a group 1 element, a fluoride of a group 2 element, a transition metal fluoride, and NdF3 (Applicant’s specification, pg. 12, lines 15-17).
Komuro discloses a powder having a main phase of Nd2Fe14B and particle size of 1 to 100 μm – overlapping the claimed range of 0.5 to 10 μm -- which has a NdF3-based film formed on the surface of the magnetic powder where the NdF3 thickness was 1 to 100 nm on average (Komuro, col 6, lines 39-44). Komuro also discloses that fluorides that may be used are BaF2, CaF2, MgF2, SrF2, LiF, LaF3, NdF3, PrF3, SmF3, EuF3, GdF3, TbF3, DyF3, CeF3, HoF3, ErF3, TmF3, YbF3, or PmF3 (Komuro, col 6, lines 50-53).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed particle size over the prior art disclosure since the prior art teaches that good coverage of the fluoride coating is achieved, thereby increasing the coercive force (Komuro, col 4, lines 25-30) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Response to Arguments
With respect to the 112(b) rejection concerning the term “coarse”, it is agreed that applicant’s amendment to delete the term renders the rejection moot and it is withdrawn.

Applicant’s arguments, see page 6 last paragraph through page 7 first two lines, filed 6/27/22, with respect to claim 17 have been fully considered and are persuasive.  The rejection of 4/25/22 has been withdrawn. 

Applicant’s arguments, see page 8, 4th full paragraph, filed 6/27/22, with respect to the motivation to combine Fujii and Miyamoto  have been fully considered and are persuasive.  The 103 rejection of claims 1-10, 12-16 and 1 of 4/25/22 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Komuro concerning claims 13-15 to a metal powder above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733